Per Curiam.
This is a motion to dismiss an employee’s appeal from a decree of the workmen’s compensation commission denying and dismissing her petition to adjudge the employer in contempt.
It appears from the record that the commission entered its decree on April 1, 1957. Thereafter at the request of petitioner for “an opportunity to be orally heard on the merits of the matter despite the fact that a final decree had already been entered” the commission, without vacating such decree, reassigned the case for oral argument on April 5, 1957 at 1:45 p.m. At that time neither petitioner nor her counsel appeared, whereupon the commission on April 8, 1957 entered a second decree affirming its decree of April 1, 1957. From such decree of affirmance, petitioner filed her claim of appeal. The decree of April 1, 1957 remains unappealed from.
In support of its motion respondent contends that such decree was final, that the decree of April 8, 1957 was a nullity, and therefore that petitioner’s appeal therefrom is not a valid appeal. We are of the opinion that such contention is correct. After the entry of the decree of April 1 and while it remained in full force and effect the commission was without authority to reopen and redecide the case except to amend its record to conform to the truth. Ashaway National Bank v. Superior Court, 28 R. I. 355.
The respondent’s motion is granted, the petitioner’s appeal is denied and dismissed, and the cause is remanded to the workmen’s compensation commission for further proceedings.